Citation Nr: 0418172	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  Medical evidence shows that diabetes mellitus was not 
present during active service or manifested within one year 
thereafter, and is not otherwise related to such service.

3.  Medical evidence shows that hypertension was not present 
during active service or manifested within one year 
thereafter, and is not otherwise related to such service.

4.  It has not been shown by competent evidence that the 
veteran has a current diagnosis of asbestosis.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A  
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).
2.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

3.  Asbestosis was not incurred or aggravated by service, 
including as a result of asbestos exposure.  38 U.S.C.A. §§ 
1110, 5103, 5103A  (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

The Veterans Claims Assistance Act of 2000 (VCAA) mandates 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Following a detailed review of 
the claims folder, the Board finds that the RO has fulfilled 
or surpassed the requirements of the VCAA in this matter.  
The Board finds that the May 2002 rating decision, the 
September 2002 Statement of the Case, and the April 2004 
Supplemental Statement(s) of the Case provided to the 
veteran, specifically satisfy the requirement at § 5103A of 
VCAA in that they clearly notify him of the evidence 
necessary to substantiate his claim.  

By letter dated in March 2002, the RO informed the veteran of 
how responsibilities in developing the record are divided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The March 
2002 letter advised the veteran to send additional evidence 
within 30 days; however, it also advises the veteran may 
retain the date of his claim as the effective date of a grant 
if he forwards evidence within one year from the date of the 
letter.  In this regard, the Board notes that the veteran 
submitted additional evidence as late as January 2004, almost 
two years after the development letter was sent.  This 
evidence was considered in the Board's review of the 
veteran's claim pursuant to his waiver of initial review by 
the agency of original jurisdiction, included in the June 
2004 Appellant Brief.  The Board notes a second letter dated 
in March 2002 that advised the veteran in greater detail what 
evidence was needed to substantiate entitlement to service 
connection for asbestosis.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record.  The letter informed 
the veteran that VA would make reasonable efforts to obtain 
certain types of records and would continue to seek Federal 
agency records unless it is determined that additional 
efforts would be futile.  As stated above, the letter also 
informed the veteran of what he was expected to provide.

There is no indication of outstanding Federal Government 
records or other records that have been identified by the 
claimant.  Moreover, the claimant indicated in April 2003 
that he had no additional evidence to present.  

The Board considered the necessity of providing the veteran 
with a VA examination pursuant to his claims for service 
connection for diabetes mellitus, hypertension, and 
asbestosis.  However, because the record failed to establish 
that the veteran suffered an event, injury, or disease in 
service or a disease or symptoms of a disease manifested 
during an applicable presumptive period and it failed to 
indicate the claimed disability may be associated with an 
established event, injury, or disease, or with another 
service-connected disability, the Board deemed a physical 
examination not required in this matter.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Based upon the above analysis, there 
is no indication in this case that any further notification 
or assistance would produce evidence that would change the 
Board's decision and, therefore, any error for noncompliance 
with the notice provisions of the VCAA is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

To the extent that VA in any way may have failed to fulfill 
any duty to notify and assist the appellant, the Board finds 
any such error to be harmless.  See Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In addition, as the veteran has been provided 
with the opportunity to present evidence and arguments on his 
behalf, and has availed himself of those opportunities, final 
appellate review is appropriate at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be presumed 
for diabetes mellitus and/or hypertension if the disease is 
manifested to a degree of 10 percent within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records show the veteran underwent a physical 
examination for induction in December 1943.  The examination 
report indicates a chest x-ray was interpreted to be 
negative.  Laboratory test showed urinalysis was negative for 
sugar and albumin.  Blood pressure was measured at 114/74.  
The veteran was found physically qualified for general 
military service; no defects or diseases were noted.  The 
veteran sought treatment for a headache, chills, cough, and 
nose bleeds.  Physical examination was essentially negative 
except the throat was injected.  The diagnosis was catarrhal 
fever, acute.  The veteran underwent a physical examination 
for separation from military service in January 1946.  Blood 
pressure was measured at 118/74 and urinalysis was negative 
for sugar and albumin.  No pertinent diagnoses were shown.

Post-service, the veteran underwent a VA compensation and 
pension physical examination in June 1970.  His chief 
complaints pertained to lower back pain and a weak stomach.  
No history of heart trouble was noted.  On physical 
examination the veteran's blood pressure was 160/105.  
Urinalysis was negative for sugar and albumin.  Chest x-ray 
was interpreted to show no active chest disease.  The 
pertinent diagnosis was hypertension, essential.

Private medical records show in October 1990, the veteran 
complained of a chronic cough for the preceding five months.  
A chest x-ray was interpreted to show persistent atelectasis.  
The veteran denied a smoking history.  Pulmonary function 
tests showed moderate restriction.  Following physical 
examination the impression was restrictive lung disease-
negative for occupational exposure or other history 
suggestive of a cause and hypertension and diabetes mellitus 
well controlled.  Records also show treatment between April 
2001 and February 2002 for diabetes mellitus with ophthalmic 
manifestations, type II, adult onset type.  Records indicate 
the following medications were prescribed for treatment of 
hypertension: hydrochlorothiazide and quinapril; and insulin 
was prescribed for diabetes. 

VA outpatient records dated between February 2002 and 
November 2002 show the veteran was continuously on a various 
combinations of prescriptions for hypertension, including 
hydrochlorothiazide, quinapril, verap, Lisonopril, terzosin, 
verapril hydrochloride, Metropolol, and Felodipine.  The 
veteran was also on insulin for diabetes during this period.

VA inpatient records dated between November and December 2002 
show the veteran's principal diagnoses was myelolipoma, but 
diabetes and hypertension are listed under other conditions 
or complications.  During his stay, the veteran reported a 
medical history of diabetes mellitus and hypertension for 30 
years.  He also indicated he had a lung disease, possibly 
asbestosis with a diagnosis in 1946.  A note in December 
indicates the veteran had a hypoglycemic episode.

VA outpatient records dated from January 2003 to December 
2003 show continued treatment of diabetes mellitus and 
hypertension.  Notes from February and April show the veteran 
received treatment for diabetic foot ulcer.  Notes from May 
reveal a diagnosis of diabetic retinopathy.


II.  Analysis

The evidence in this matter does not support a grant of the 
veteran's claims.  The Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In regard to 
the veteran's claims for service connection for diabetes 
mellitus and service connection for hypertension, VA 
outpatient records, as well as VA and private inpatient 
records, demonstrate ongoing and current diagnoses of these 
two disorders.  The evidence fails to show, however, that 
there was in service incurrence of diabetes mellitus and 
hypertension.  Service medical records indicate no symptoms 
through either subjective complaints or objective clinical 
results.  Records fail to indicate that diabetes and 
hypertension were ever suspected.  The first mention of 
hypertension occurs during a VA examination in June 1970, 
some 24 years after the veteran's separation from service.  
The medical history shown on a number of occasions, 
presumably provided by the veteran, indicates the onset of 
diabetes mellitus and hypertension was approximately 30 years 
ago, which at least in regard to hypertension, is consistent 
with contemporaneous records.  Review of the file, including 
all treatment records, fails to show any competent evidence 
between the current diagnoses of hypertension and diabetes 
mellitus and an in-service disease, event, or injury.  The 
veteran's contention that these diseases are related to 
service is simply insufficient, as there is no evidence of 
medical expertise.  Based on the current record, the Board 
must conclude that the evidence preponderates against the 
veteran's claims for service connection for diabetes mellitus 
and service connection for hypertension.

The evidence fails to demonstrate a current diagnosis of 
asbestosis.  Accordingly, the Board concludes that service 
connection for asbestosis is not warranted at this time and 
his exposure to asbestosis need not be explored further at 
this point.  As noted, the existence of a current disability 
is the cornerstone of a claim for VA disability compensation. 
See Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
evidence reveals only a remote diagnosis of restrictive lung 
disease-negative for occupational exposure or other history 
suggestive of a cause.  After this diagnosis in 1990, there 
is no further complaint or treatment of restrictive lung 
disease as a diagnosis.  Evidence fails to show any diagnosis 
of asbestosis in service or continued complaints of 
respiratory symptoms.  Service medical records showed only 
one episode of catarrhal fever, which included a cough as a 
symptom.  But this disorder was deemed acute and there is no 
other respiratory complaint documented for over 44 years 
after separation from service.  The evidence against the 
claim for service connection for asbestosis is overwhelming.  
Consequently, reasonable doubt is not for application.  
38 U.S.C.A. § 5107 (West 2002). 


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for asbestosis is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



